DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 35-45, 47-51, 55-58 are pending. Claims 38, 44-45, 47-51 and 55-58 are withdrawn.  Claims 35-37 and 39-43 are presently considered. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 35-45 and 47-51) in the reply filed on 6/06/2022 and the subsequent election of the species of Example 11 “in vitro Modulation of Macrophage Activity” and RP-185 in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that “it would not be unduly burdensome to perform a search on all of the claims together in the present application” (see, e.g., Reply filed 6/06/2022 at 1).  This is not found persuasive for reasons set forth in the Restriction requirement mailed 5/13/2022 at pages 3-4, which directly address and identify the instant search burden (see, e.g., Restriction mailed 5/13/2022 at 3-4).  Notably, Applicant failed to address or acknowledge any search or examination burdens set forth therein.
The requirement is still deemed proper and is therefore made FINAL.
Claims 55-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/06/2022.
The originally elected species of Example 11 “in vitro Modulation of Macrophage Activity” and RP-185 in the reply filed on 8/17/2022 is understood as follows:  Example 11 is disclosed at pages 96-97 of the Specification (see, e.g., Spec. filed 9/22/2020 at ¶¶[00287]-[0290]), wherein the peptide “RP-182” (i.e., instant SEQ ID NO: 121”) was administered to M2-polarized macrophages, which resulted in a reduction of viability of M2 macrophages (“M2” macrophages are identified as “TAMs” or macrophages that “are in an inflammatory state” (see, e.g., Spec. filed 9/22/2020 at ¶¶[00287]-[0290]).  Applicant failed to identify which claims from among Group I actually read upon the elected species of Example 11 (see, e.g., Reply filed 6/06/2022 at 1-2; see, e.g., Reply filed 8/17/2022 at 1-2).  
The originally elected species reasonably appears to read upon, at most, instant claims 35-37 and 39-43.  The originally elected species does not appear to read upon instant claim 38, because Example 11 does not pertain to modulating macrophage polarization.  Furthermore, the elected species does not read upon instant claims 44-45 or 47-51, which require in vivo applications or administration to a subject, because the elected species of Example 11 pertains to in vitro modification of macrophage viability.
Claims 38, 44-45, and 47-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/06/2022.
As explained below, the instant claims have been accorded a priority date of 9/22/2020.  Following extensive search and examination, the originally elected species of Example 11 has been deemed obvious and/or anticipated by the prior art of US 2016/0296594 (Oct. 13, 2016) as explained below.
Accordingly, claims 35-37 and 39-43 are presently considered.

Information Disclosure Statement
	The IDS filed 9/22/2020; 1/07/2021; 1/28/2021; 3/29/2021; 5/18/2021; 8/04/2021; 11/16/2021; 2/08/2022; 5/13/2022; and 7/12/2022 are each acknowledged and presently considered. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
The term “CD206-binding agent” is undefined on record and is therefore given the broadest reasonable definition in view of the Specification.  Accordingly, the term is interpreted literally to refer to any agent capable of binding CD206 to any extent, regardless of chemical structure.  Peptide “CD206-binding agents” within the scope of this genus are understood to bind to one or more of at least Phe-726, Thr-727, Trp-728, Pro-733, Glu-737, Asn-738, Trp-739, Ala-740, Glu-743, Tyr-747, Glu-751, Asn-765, or Asp-766 of instant SEQ ID NO: 379 (see, e.g., Application No. 17/028,662 at ¶¶[00164], [00254] at Table 13, describing “Amino Acid Residues in Target Proteins Contacted by Peptides of the Invention”).  Accordingly, the “CD206-binding agent” may be linear, branched or dendritic peptides, wherein the sequence may comprise natural or synthetic amino acids, or the agent may be aptameric nucleic acids, or non-peptide based compounds such as small molecules.
At claim 35, the phrase “to modulate activity of the macrophage” is understood to be a recitation of an intended use fully satisfied by the positively recited method steps in the claim, namely the step of “contacting a macrophage with a CD206-binding agent” (see, e.g., MPEP § 2111.04(I), noting that “to modulate” is the intended and desired result of contacting a macrophage with a CD206-binding agent, and MPEP § 2111.04 notes that claim language is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure).  This is reasonable, because the phrase “modulate activity of the macrophage” is extremely vast and undefined on record.  Accordingly, the modulated activity may be the availability of CD206 to binding, or the ability to image or distinguish bound macrophages from unbound macrophages.
At claims 36, 39-40, and 42, the “wherein” clause is reasonably understood to be fully satisfied by the positively recited method steps in the claim, namely the step of “contacting a macrophage with a CD206-binding agent” (see, e.g., MPEP § 2111.04(I)).  This is reasonable because such claim limitations are not identified or described using a structure/function relationship.  Accordingly, the lack of structure/function relationships has been addressed under 35 USC 112(a), below; however, for the separate purpose of applying prior art under 35 USC 102(b) or 103, the “wherein” statements are reasonably deemed satisfied by any prior art that discloses the single required, and positively recited method step, namely “contacting a macrophage with a CD206-binding agent” (see, e.g., MPEP § 2111.04(I)), wherein the agent is expressly disclosed as an exemplified species of the invention in the original disclosure.  If Applicant disagrees, Applicant should fully identify what structures within the scope of claim 35 are not fully enabled to satisfy the limitations of claims 36, 39-40, and 42. 
All limitations of instant claims 35-37 and 39-43 are understood to be fully satisfied by the originally elected species. 
Additional limitations and claim interpretations are provided below.


Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Provisional No. 62/063,909 (14 October 2014), Application No. 14/882,293 (13 October 2015), Application No. 15/286,491 (5 October 2016), and Application No. 16/169,819 (24 October 2018) each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Claim Scope
Instant claims 35-37 and 39-43 directly or indirectly refer to a method utilizing a functionally defined compound, namely a “CD206-binding agent”.  The instant disclosure of Application No. 17/028,662 partially defines the genus of CD206-binding agents, at least in part, by referring to polypeptides capable of interacting with specific amino acids (see, e.g., Application No. 17/028,662 at ¶¶[00164], [00254] at Table 13).
Specifically, instant App’662 defines and describes CD206-binding agents, as recited in the pending claims, as capable of binding
...to at least one amino acid residue of human CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-726, Thr-727, Trp-728, Pro-733, Glu-737, Asn-738, Trp-739, Ala-740, Glu-743, Tyr-747, Glu-751, Asn-765, Asp-766, or the equivalent amino acid residue(s) in a CD206 protein of another species. 
or
...to at least one amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-726, Trp-728, Trp-739, Glu-743, Tyr-747, Glu-751, or the equivalent amino acid residue(s) in a CD206 protein of another species. 
(see, e.g., App’662 at ¶[00164]; see also id. at ¶[00254] at Table 13).  Therefore, the genus of functionally defined CD206-binding agents were, at least in part, defined as capable of binding to at least Phe-726, Thr-727, Trp-728, Pro-733, Glu-737, Asn-738, Trp-739, Ala-740, Glu-743, Tyr-747, Glu-751, Asn-765, or Asp-766 of instant SEQ ID NO: 379 (see, e.g., Application No. 17/028,662 at ¶¶[00164], [00254] at Table 13, describing “Amino Acid Residues in Target Proteins Contacted by Peptides of the Invention”).  Table 13 at ¶[00254] of instant App’662 summarizes CD206-binding agents (e.g., peptides) as contacting the following residues:

    PNG
    media_image1.png
    161
    705
    media_image1.png
    Greyscale

(see, e.g., Spec. filed 9/22/2020 in instant App’662 at Table 13 at ¶[00254]).
	Therefore, the instant claims and instantly recited methods utilizing a functionally defined genus, encompass “CD206-binding agents” that are described and defined as binding to at least one of Phe-726, Thr-727, Trp-728, Pro-733, Glu-737, Asn-738, Trp-739, Ala-740, Glu-743, Tyr-747, Glu-751, Asn-765, or Asp-766 of instant SEQ ID NO: 379.  This is an issue, because such disclosure did not appear in any recited priority documents.
Lack of Express Support
Provisional No. 62/063,909 (14 October 2014) does not literally recite instant claims 35-37 and 39-43.  Furthermore, Pro’909 lacks the description of CD206-binding agents present in the instant Application, but instead offers an alternative description, wherein such CD206-binding agents bind at least one
amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Glu-725, Tyr-729, Glu-733, Asn-747, and Asp-748, or the equivalent amino acid residue(s) in a CD206 protein of another species. Alternatively, the anti-inflammatory polypeptide can bind to at least one amino acid residue of human CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Thr-709, Trp-710, Pro-714, Glu-719, Asn-720, Trp-721, Ala-722, Glu-725, Tyr-729, Glu-733, Asn-747, Asp-748, Ser-1691, Cys-1693, Phe-1694, and Phe-1703, or the equivalent amino acid residue(s) in a CD206 protein of another species. Preferably, the anti-inflammatory polypeptide can bind to at least one amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Trp-710, Trp-721, Glu-725, Tyr-729, Glu-733, or the equivalent amino acid residue(s) in a CD206 protein of another species.
(see, e.g., Pro’909 at 45 at penultimate ¶, emphasis added).
Notably, the bolded residues above are different and do not appear in the instant Application in the description of CD206-binding agents.  Furthermore, Pro’909 literally lacks the description and definition including the “AA Residue Contacts” present in the current Application:

    PNG
    media_image2.png
    233
    760
    media_image2.png
    Greyscale

(Pro’909 at Table 13; compare Spec. filed 9/22/2020 in instant App’662 at Table 13 at ¶[00254] with Pro’909 at Table 13 on page 79, showing completely different definition for CD206 binding agents).  Therefore, Pro’909 does not literally, implicitly, or inherently describe a genus of methods utilizing “CD206 binding agents” synonymous or equivalent in scope to the instant claims.
Application No. 14/882,293 (13 October 2015) does not literally recite instant claims 35-37 and 39-43.  Furthermore, App’293 lacks the description of CD206-binding agents present in the instant Application, but instead offers an alternative description, wherein such CD206-binding agents bind at least one
amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Glu-725, Tyr-729, Glu-733, Asn-747, and Asp-748, or the equivalent amino acid residue(s) in a CD206 protein of another species. Alternatively, the anti-inflammatory polypeptide can bind to at least one amino acid residue of human CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Thr-709, Trp-710, Pro-714, Glu-719, Asn-720, Trp-721, Ala-722, Glu-725, Tyr-729, Glu-733, Asn-747, Asp-748, Ser-1691, Cys-1693, Phe-1694, and Phe-1703, or the equivalent amino acid residue(s) in a CD206 protein of another species. Preferably, the anti-inflammatory polypeptide can bind to at least one amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Trp-710, Trp-721, Glu-725, Tyr-729, Glu-733, or the equivalent amino acid residue(s) in a CD206 protein of another species.
(see, e.g., App’293 at ¶[00164], emphasis added).
Notably, the bolded residues above are different and do not appear in the instant Application in the description of CD206-binding agents.  Furthermore, App’293 literally lacks the description and definition including the “AA Residue Contacts” present in the current Application:

    PNG
    media_image3.png
    147
    701
    media_image3.png
    Greyscale

(see App’293 at ¶[00254]; compare Spec. filed 9/22/2020 in instant App’662 at Table 13 at ¶[00254] with App’293 at Table 13 at ¶[00254], showing completely different definition for CD206 binding agents).  Therefore, App’293 does not literally, implicitly, or inherently describe a genus of methods utilizing “CD206 binding agents” synonymous or equivalent in scope to the instant claims.
Application No. 15/286,491 (5 October 2016) does not literally recite instant claims 35-37 and 39-43.  Furthermore, App’491 lacks the description of CD206-binding agents present in the instant Application, but instead offers an alternative description, wherein such CD206-binding agents bind at least one
amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Glu-725, Tyr-729, Glu-733, Asn-747, and Asp-748, or the equivalent amino acid residue(s) in a CD206 protein of another species. Alternatively, the anti-inflammatory polypeptide can bind to at least one amino acid residue of human CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Thr-709, Trp-710, Pro-714, Glu-719, Asn-720, Trp-721, Ala-722, Glu-725, Tyr-729, Glu-733, Asn-747, Asp-748, Ser-1691, Cys-1693, Phe-1694, and Phe-1703, or the equivalent amino acid residue(s) in a CD206 protein of another species. Preferably, the anti-inflammatory polypeptide can bind to at least one amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Trp-710, Trp-721, Glu-725, Tyr-729, Glu-733, or the equivalent amino acid residue(s) in a CD206 protein of another species.
(see, e.g., App’491 at ¶[00164], emphasis added).
Notably, the bolded residues above are different and do not appear in the instant Application in the description of CD206-binding agents.  Furthermore, App’491 literally lacks the description and definition including the “AA Residue Contacts” present in the current Application:

    PNG
    media_image4.png
    142
    692
    media_image4.png
    Greyscale

(see App’491 at ¶[00254]; compare Spec. filed 9/22/2020 in instant App’662 at Table 13 at ¶[00254] with App’491 at Table 13 at ¶[00254], showing completely different definition for CD206 binding agents).  Therefore, App’491 does not literally, implicitly, or inherently describe a genus of methods utilizing “CD206 binding agents” synonymous or equivalent in scope to the instant claims.
Application No. 16/169,819 (24 October 2018) fails to set forth any claims that are synonymous or equivalent in scope with the instant claims because App’819 provides set forth a wholly different description and definition, and therefore defined “CD206-binding agent” in a manner separate and distinct from the pending claim scope.  Specifically, App’819 lacks the description of CD206-binding agents present in the instant Application, but instead offers an alternative description, wherein such CD206-binding agents bind at least one
amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Glu-725, Tyr-729, Glu-733, Asn-747, and Asp-748, or the equivalent amino acid residue(s) in a CD206 protein of another species. Alternatively, the anti-inflammatory polypeptide can bind to at least one amino acid residue of human CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Thr-709, Trp-710, Pro-714, Glu-719, Asn-720, Trp-721, Ala-722, Glu-725, Tyr-729, Glu-733, Asn-747, Asp-748, Ser-1691, Cys-1693, Phe-1694, and Phe-1703, or the equivalent amino acid residue(s) in a CD206 protein of another species. Preferably, the anti-inflammatory polypeptide can bind to at least one amino acid residue of CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Trp-710, Trp-721, Glu-725, Tyr-729, Glu-733, or the equivalent amino acid residue(s) in a CD206 protein of another species.
(see, e.g., App’819 at Spec. filed 10/24/2018 at ¶[00164], emphasis added).
Notably, the bolded residues above are different and do not appear in the instant Application in the description of CD206-binding agents.  Furthermore, App’819 literally lacks the description and definition including the “AA Residue Contacts” present in the current Application:

    PNG
    media_image5.png
    140
    697
    media_image5.png
    Greyscale

(see App’819 at ¶[00254]; compare Spec. filed 9/22/2020 in instant App’662 at Table 13 at ¶[00254] with App’819 at Table 13 at ¶[00254], showing completely different definition for CD206 binding agents).  Therefore, App’819 does not recite claims having the same literal meaning or equivalent and synonymous scope as presently claimed.  Accordingly, App’819 does not literally, implicitly, or inherently describe a genus of methods utilizing “CD206 binding agents” synonymous or equivalent in scope to the instant claims, but instead recites a genus of methods having a wholly different scope and different metes and bounds.
Therefore, the prior-filed applications of Provisional No. 62/063,909 (14 October 2014), Application No. 14/882,293 (13 October 2015), Application No. 15/286,491 (5 October 2016), and Application No. 16/169,819 (24 October 2018) each fail to provide express support for a synonymous or equivalent invention as now claimed.
Lack of Implicit or Inherent Support
In the absence of literal support for the pending claim scope, the relevant issue is whether or not the prior-filed applications of Provisional No. 62/063,909 (14 October 2014), Application No. 14/882,293 (13 October 2015), Application No. 15/286,491 (5 October 2016), and Application No. 16/169,819 (24 October 2018) provided inherent or implicit support commensurate in scope with the pending claims.
As noted above, each of Pro’909, App’293, App’491, and App’819 reasonably informed artisans attempting to avoid infringement of a genus of CD206-binding agents that would bind “at least one amino acids of human CD206 (SEQ ID NO: 379) selected from the group consisting of Phe-708, Thr-709, Trp-710, Pro-714, Glu-719, Asn-720, Trp-721, Ala-722, Glu-725, Tyr-729, Glu-733, Asn-747, Asp-748, Ser-1691, Cys-1693, Phe-1694, and Phe-1703” (see descriptions above).  However, such description does not implicitly or inherently lead an artisan to a wholly distinct and alternative genus of “CD206-binding agents” that instead bind at least Phe-726, Thr-727, Trp-728, Pro-733, Glu-737, Asn-738, Trp-739, Ala-740, Glu-743, Tyr-747, Glu-751, Asn-765, or Asp-766 of instant SEQ ID NO: 379 (see, e.g., Application No. 17/028,662 at ¶¶[00164], [00254] at Table 13, describing “Amino Acid Residues in Target Proteins Contacted by Peptides of the Invention”).  
Therefore, an artisan would not reasonably assume Applicant literally, inherently, or implicitly possessed an entirely different, alternative genus of “CD206-binding agents” capable of binding entirely different amino acids and associated motifs and domains of CD206 based upon the disclosures of Pro’909, App’293, App’491, and App’819, because each such originally filed application was silent with respect to the novel genus now claimed.
The difference in definition clearly and materially impacts the scope of the claimed invention because an artisan attempting to avoid infringement of the disclosed “CD206-binding agents” would be wary regarding any compounds capable of binding Phe-708, Thr-709, Trp-710, Pro-714, Glu-719, Asn-720, Trp-721, Ala-722, Glu-725, Tyr-729, Glu-733, Asn-747, Asp-748, Ser-1691, Cys-1693, Phe-1694, and/or Phe-1703 of SEQ ID NO: 379 in view of the Pro’909, App’293, App’491, and App’819.  However, in order to avoid infringement of the instant claim scope, an artisan would need to avoid a wholly different genus of compounds capable of binding to Phe-726, Thr-727, Trp-728, Pro-733, Glu-737, Asn-738, Trp-739, Ala-740, Glu-743, Tyr-747, Glu-751, Asn-765, or Asp-766 of instant SEQ ID NO: 379 (see, e.g., Application No. 17/028,662 at ¶¶[00164], [00254] at Table 13).  
Additional Considerations
The novel claim scope was proposed in the After-Final response of App’819 (see, e.g., App’819 at Reply filed 7/31/2020), and was identified as new matter at that time in App’819 (see, e.g., App’819 in Advisory Action mailed 8/11/2020).  What was then “new matter” now appears in the originally filed Specification of the instant application, which renders it, at best, a continuation-in-part rather than a continuation.  However, the instant Application has not been filed as a continuation-in-part, but as a continuation, even though it contains novel disclosure not presented in prior applications. 
Because the genus at issue is functionally defined, and the limited structural guidance of record does not match with the limited structural guidance set forth in Pro’909, App’293, App’491, and App’819, it cannot be reasonably said or concluded that the two functionally defined genera have synonymous or equivalent scopes.  Therefore, Pro’909, App’293, App’491, and App’819 do not provide express, implicit, or inherent support for the scope of any of the pending claims.
The specific change of over a dozen residues cannot be reasonably deemed a correction of a typographical error because an artisan would be unable to realize or recognize that such extensive changes would have been obvious to one of ordinary skill in the art.  Such extensive alterations constitute new matter and materially redefine the scope of the CD206-binding agents, which are material to the pending claim scope.
Conclusion
Accordingly, none of the instantly examined claims are supported by the parent applications of Provisional No. 62/063,909 (14 October 2014), Application No. 14/882,293 (13 October 2015), Application No. 15/286,491 (5 October 2016), and Application No. 16/169,819 (24 October 2018) under 35 U.S.C. 112(a), and therefore the effective filing date is the filing date of the instant Application, namely Application No. 17/028,662 (see, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)).
Accordingly, priority to Provisional No. 62/063,909 (14 October 2014), Application No. 14/882,293 (13 October 2015), Application No. 15/286,491 (5 October 2016), and Application No. 16/169,819 (24 October 2018) is denied for all examined claims, which have been accorded a priority date of 9/22/2020, which corresponds to the filing date of instant Application No. 17/028,662.


Possible Status as Continuation-In-Part
This application repeats a substantial portion of prior Application No. 16/169,819, filed 10/24/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The newly added disclosure was identified in the Restriction Requirement mailed 5/13/2022 (see Requirement at page 2) and in the Miscellaneous Action mailed 6/20/2022, but was not previously acknowledged or addressed by the Applicant.  Applicant is advised that if the Application is changed to a Continuation-In-Part rather than a Continuation, that instant claims 35-37 and 39-43 would each continue being accorded a priority date of 9/22/2020, because the instantly claimed genus of functionally defined compounds fails to literally, implicitly, or inherently appear in Pro’909, App’293, App’491, and App’819 with the synonymous or equivalent scope now being claimed.


Claim Rejections
Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[Rejection 01]
Claims 35-37 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicable legal standards for determining written description are discussed at MPEP § 2163, and the methodology for determining adequacy of an original disclosure is specifically discussed at MPEP § 2163(II).  (see also, Written Description Guidelines Training Materials (2008), available at http://www.uspto.gov/patents//exam/examguide.jsp).  Notably, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  
Claim Interpretation
The compound at issue is functionally described as a “CD206-binding agent”, which describes a genus of unknown compounds by the desired function such compounds are intended to perform rather than by their structure. For purposes of the instant claim, all “wherein” statements are interpreted as functional limitations intended to further narrower the genus of CD206-binding agents capable of performing the recited claim limitation.
Brief Statement of the Issue(s)
Claims 35-37 and 39-43 are directed to methods “of modulating macrophage activity”, wherein each claim ostensibly identifies some unknown genus of “CD206-binding agents”; wherein the structure of “CD206-binding agents” capable of achieving the recited functionality (including binding to CD206) is unknown. 
Therefore, it is unclear what actual structures of “CD206-binding agents” are encompassed or excluded by the pending claims, because it is unclear what exact structures are capable of satisfying the functional limitations.  This is pertinent because the Courts have stated that 
[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).
Here, it is not even clear what the metes and bounds of the claimed compound may be, and therefore “the inventor cannot lay claim to the subject matter” (id.), as explained below.
Claim Scope
Claim 35 is representative of the pending claim scope. 
Critically, it is prima facie unclear what prior art structures do or do not constitute “CD206-binding agents” as recited and referred to at claims 35-37 and 39-43.  The term “CD206-binding agent” is not defined or even present in the originally filed disclosure.
Presumably the term “CD206-binding agent” is not limited to polypeptides in view of claim 42.  Accordingly, the pending claims ostensibly read upon any compound capable of binding to CD206.  This implies that the genus of “CD206-binding agents” encompasses antibodies, nanobodies, LNA aptamers, RNA aptamers, proteins, synthetic compounds, aptameric PNAs, small molecules, natural ligands, etc., without limit.  Therefore, ostensibly, the scope of the genus of “CD206-binding agents” is extremely vast, highly varied, and appears to encompass materially distinct compounds that lack any common consensus structure.
At claim 35, it is prima facie unclear which CD206-binding agents from among all possible CD206-binding agents do or do not “modulate activity of the macrophage” as recited at claim 35.  
At claim 36, it is prima facie unclear which CD206-binding agents from among all possible CD206-binding agents do or do not “modulate binding of signal regulatory protein (SIRP)-mannose to CD206”.
At claim 37, it is prima facie unclear which CD206-binding agents from among all possible CD206-binding agents do or do not “bind[] to CD206 with a binding energy of at least -650 kcal/mol”.
At claim 39, it is prima facie unclear which CD206-binding agents from among all possible CD206-binding agents do or do not “reduce” the “viability of macrophages”.
At claim 40, it is prima facie unclear which CD206-binding agents from among all possible CD206-binding agents do or do not “modulate activity” of a “M2 macrophage or a tumor associated macrophage (TAM)”.
At claim 41, it is prima facie unclear which CD206-binding agents from among all possible CD206-binding agents do or do not “inhibit[] macrophage activity”.
At claim 42, it is prima facie unclear which CD206-binding agents from among all possible CD206-binding agents do or do not belong to the genus of “anti-inflammatory peptide” recited at claim 43, because the genus of “anti-inflammatory peptide” is again a functionally-defined genus, presumably encompassing branched and dendritic peptides, peptides encompassing synthetic and non-natural sequences, etc.  Furthermore, presumably conjugated peptides attached to non-peptidic moieties (i.e., antibody-conjugated small molecules, peptide-conjugated Aptamers, peptide-comprising dendrons, etc., are encompassed by the genus of “anti-inflammatory peptide” - see Spec. at ¶[0015], noting that “anti-inflammatory polypeptides” may be lipidated, PEGylated, or otherwise “modified”).  Therefore, it is prima facie unknown which members of the ill-defined genus of “CD206-binding agents” are also encompassed by the ill-defined genus of “anti-inflammatory peptides”.
Furthermore, the terms “CD206-binding agents” and "anti-inflammatory peptides" are undefined on record and do not correspond to unambiguous art-recognized terminology associated with a well-defined structural genus of compounds.  Accordingly, the length, sequence, molecular weight, charge, chemical backbone, tertiary structure, etc. is unspecified.
Accordingly, the claims may encompass an infinitely vast and varied genus of methods utilizing potentially >trillions of compounds, or perhaps the claims are limited to a very narrow number of compounds actually reduced to practice on record (e.g., instant Example 11 using RP-185).  In the absence of adequate structure/function relationships commensurate in scope with the multiple functional limitations, it is unknown what the scope of the claims may actually be.
Actual Reduction to Practice
The originally filed disclosure provides zero examples regarding non-linear, non-peptidic “CD206-binding agents” (i.e., zero guidance or reduction to practice is of record regarding small molecules, LNA aptamers, PNA aptamers, Nucleic Acid Aptamers, Liposomes, dendrons, artificial enzymes, branched peptides, dendritic peptides, etc.).
Only Example 11 appears to unambiguously pertain to the invention as actually claimed (see, e.g., Spec. file 9/22/2020 at ¶¶[00287]-[00290]).  Critically, Example 11 (see, e.g., Spec. at ¶¶[00287]-[00290]) pertains only to RP-182 (SEQ ID NO: 121) and explicitly teaches that RP-182 fails to satisfy the full scope of the instant claims as follows: 
The Specification reduces to practice evidence that RP-182 is capable of modulating the activity of only a select subgenus of macrophages, namely “M2 polarized” macrophages, but does not establish that RP-182 is capable of modulating the activity of M1-polarized macrophages or undifferentiated macrophages, commensurate in scope with the recitation of “macrophages” at instant claim 35 (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290])
The Specification at ¶¶[00289]-[00290] establishes only that RP-182 reduces the viability of “M2-polarized cells”, but does not establish that RP-182 impacts the initial polarization of macrophages from undifferentiated to M1 or M2 states as required by claim 38 (presently withdrawn).  At best, the Specification establishes that after polarization has occurred, that RP-182 reduces the viability of M2 polarized macrophages (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290]).
The Specification at ¶¶[00289]-[00290] identifies that RP-182 does not reduce the viability of “all macrophages” as claimed at instant claim 41, but instead only reduces the viability of “M2-polarized cells” but has “little effect on the viability of M1 macrophages” (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290]).  Zero guidance regarding “CD206-binding agents” capable of reducing the viability of M1 or undifferentiated macrophages is provided commensurate in scope with instant claim 41.
The Specification fails to identify any TAM other than “M2-polarized cells” that has any activity modulated by RP-182 (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290]), but the term “TAM” presumably encompasses more than just “M2-polarized cells” (see instant claim 40 and Spec. at [00288]).  Therefore, zero examples of any “CD206-binding agent” capable of “modulating the activity” of all possible TAMs was reduced to practice commensurate in scope with claim 42.  To the contrary, the evidence of record shows that M1-polarized macrophages are not impacted by RP-182.
Therefore, in view of the very limited reduction to practice, and admission on record that RP-182 did not impact the activity or viability of M1 macrophages, but rather only pre-differentiated M2-polarized macrophages, then the full scope of the pending claims does not appear to be enabled (see scope of enablement rejection below) and cannot be said to have been described or reduced to practice on record. Furthermore, the evidence of record does not suggest that any “CD206-binding agents” capable of performing the full scope of all functional limitations for all possible macrophages as instantly claimed was fairly described or reduced to practice on record.
Accordingly, the limited examples of the claimed invention reduced to practice, ostensibly show that the Applicant did not possess any species of “CD206-binding agents” capable of satisfying the full scope of the pending claims, since only RP-182 was tested, and was shown to have no statistically relevant impact on M1-polarized macrophages, undifferentiated macrophages, or upon the process of macrophage polarization from undifferentiated to the M2 transition state.  
Accordingly, zero non-peptide and zero non-RP-182 CD206-binding agents were actually reduced to practice in a method as instantly claimed; furthermore, RP-182 was only shown to have limited activity (i.e., reduction of viability) in a single, specific subgenus of macrophages (i.e., M2-polarized macrophages), but not all macrophages as instantly claimed.  Zero evidence of record suggests Applicant possessed the full scope of the instant claims.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In this case, the claims encompass methods (i) utilizing any possible “CD206-binding agent” regardless of chemical structure, (ii) upon any type of macrophage regardless of differentiation, and (iii) wherein the agent “modulate[s]” some undisclosed, unspecified “activity of the macrophage”.
Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. Similarly, the disclosure of one example of the claimed invention, using only a single “CD206-binding agent” of RP-182, showing a single “modulation” of activity (i.e., reduction of viability) in a single subtype of macrophage (i.e., M2-polarized macrophages, but not enabled for other types tested), does not provide sufficient disclosure to satisfy the written description requirement for the instantly claimed genus.  Rather the genus broadly claims any “CD206-binding agent” (i.e., aptameric molecules, branched or dendritic molecules, unlimited by length, unlimited by charge, unlimited by backbone, etc.) and zero examples of non-linear, non-peptidic CD206-binding agents are even discussed on record.  Furthermore, the evidence of record shows no other “modulation” of macrophage activity, other than reduction of viability in only the subtype of M2-polarized cells.  Accordingly, a sufficient number of representative species was not reduced to practice.
Furthermore, zero examples of CD206-binding agents satisfying currently withdrawn claim 38, wherein “the macrophage activity that is modulated is macrophage polarization” was reduced to practice. At no point does the original specification identify that the process of polarization (differentiation) is actually impacted by a CD206-binding agent, but rather the record establishes that following differentiation, the viability of M2-polarized cells (but not M1 or undifferentiated cells) is reduced.  This issue is pertinent to the scope of claim 35 although dependent claim 38 is presently withdrawn.
Zero examples of macrophages other than M2-polarized macrophages having any activity impacted by any CD206-binding agent explicitly disclosed on record was actually reduced to practice.
Accordingly, in sum, the limited reduction to practice of a single example with the broad genus of methods claimed, which actually teaches that Applicant did not possess the full scope of the pending claims, is insufficient to establish possession commensurate in scope with the requirements of 35 USC §112(a).
Identifying characteristics of the genus
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Therefore, it is pertinent to ask basic structure/function questions, such as:
What chemical structures do or do not constitute “CD206-binding agents” as recited and referred to at claims 35-37 and 39-43?
At claim 35, which CD206-binding agents do or do not “modulate activity of the macrophage” as recited at claim 35?
How can this subgenus be identified a priori?
At claim 36, which CD206-binding agents do or do not “modulate binding of signal regulatory protein (SIRP)-mannose to CD206”?
How can this subgenus be identified a priori?
At claim 37, which CD206-binding agents do or do not “bind[] to CD206 with a binding energy of at least -650 kcal/mol”?
How can this subgenus be identified a priori?
At claim 39, which CD206-binding agents do or do not “reduce” the “viability of macrophages”?
How can this subgenus be identified a priori?
At claim 40, which CD206-binding agents do or do not “modulate activity” of a “M2 macrophage or a tumor associated macrophage (TAM)”?
How can this subgenus be identified a priori?
At claim 41, which CD206-binding agents do or do not “inhibit[] macrophage activity”?
How can this subgenus be identified a priori?
At claim 42, which CD206-binding agents do or do not belong to the genus of “anti-inflammatory peptide” recited at claim 42? 
How can this subgenus be identified a priori?
These questions do not appear to be unambiguously addressed on record or in the prior art.  Although not presently claimed or recited, the originally-filed specification does disclose several broad genera of anti-inflammatory polypeptides (see, e.g., Spec. filed 9/22/2020 at ¶¶[0068]-[00122]), which encompasses >>trillions of species, but no unambiguous guidance is provided identifying which of these polypeptides does or does not satisfy any of the questions set forth above.  
Accordingly, no structure/function relationship is provided identifying what structures are actually sufficient to satisfy each of the functional limitations recited at pending claims 35-37 and 39-43.
Level of Skill and Predictability in the Art
Although the level of skill in the art is high, the predictability in the molecular biology and pharmaceutical arts is low due to the complexity of biological systems and differences between different organisms, routes of delivery, pharmaceutical formulations, etc. Specifically, an artisan would not be able to predict, a priori, and in the absence of any guidance, the minimal structures required to identify fully functional CD206-binding agents capable of satisfying each functional limitation recited in the pending claims, because the limited examples of record are insufficient to identify functional embodiments of the broad and highly varied genera.
Accordingly, in the absence of sufficient structure/function teachings, an artisan would not reasonably conclude that Applicant possessed the full scope of the broad and highly varied genus of methods as instantly claimed.  To the contrary, in the absence of additional examples, an artisan would reasonably conclude that Applicant did not possess the structure/function relationship necessary to create fully functional CD206-binding agents capable of satisfying the pending claims, because the evidence of record establishes that only pre-polarized M2-polarized macrophages were impacted by any alleged “CD206-binding agent” disclosed and tested on record, wherein the “activity” that was “modulated” was only the single “activity” of cell viability.  Therefore, an artisan would readily conclude and appreciate that the claims therefore “reach through” to encompass a broad and ill-defined genus of methods that require utilizing select members of an ill-defined and infinitely broad genus of “CD206-binding agents”, including non-linear and non-peptide agents, which may later actually be invented and discovered, or may be impossible to formulate.
Conclusion
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus encompassing trillions of species, but have failed to identify any common structure/function sufficient to evidence the possession of methods commensurate in scope with the claims as required by 35 USC 112.  Therefore, it is unknown if the broad and highly varied genus, as claimed, encompasses trillions of distinct species of methods, or if the claims encompass only the single species of method using RP-182 at Example 11 (which was not shown to be fully enabled for all claims). This is pertinent because the Courts have stated that 
[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).
Likewise, here, an artisan would be unaware, a priori, if the use of a compound infringed upon the instant methods due to the lack of guidance regarding a structure/function relationship.
In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Accordingly, claims 35-37 and 39-43 are rejected.

Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[Rejection 02]
Claims 35-37 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the viability of M2-polarized macrophages utilizing the linear peptide of RP-182 (SEQ ID NO: 121), does not reasonably provide enablement for all methods of utilizing any CD206-binding agent to modulate any activity of any macrophage as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The applicable legal standards for enablement are discussed at MPEP § 2164 and the specific legal standards relevant to determinations regarding the scope of enablement are set forth at MPEP § 2164.08.  MPEP § 2164 identifies the following relevant factors for determining “undue” experimentation: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”  
Brief Statement of the Issue
	Claims 35-37 and 39-43 are directed to methods “of modulating macrophage activity” by contacting any type of macrophage with any member of the ill-defined genus of CD206-binding agents.  However, the record evidences that the single example reduced to practice only reasonably modulated a single activity (i.e., viability) in a single subtype of macrophage (M2-polarized), but not other types of macrophages (see discussion set forth in preceding rejection regarding Written Description, incorporated herein).  Accordingly, there is a substantial and material concern that the full scope of the claimed invention is not fully enabled. 
Nature of the invention and Breadth of the Claims
	Claim 35 is representative of the pending claim scope. The scope of the claims and nature of the invention was fully discussed in the preceding rejection under 35 USC § 112(a), and that discussion is incorporated herein and not repeated.  
	In brief, it is prima facie unclear what prior art structures do or do not constitute “CD206-binding agents” as recited and referred to at claims 35-37 and 39-43.  The term “CD206-binding agent” is not defined or even present in the originally filed disclosure.  The claimed methods ostensibly encompass any compound capable of binding to CD206 at any epitope and at any Kd value, regardless of structure (i.e., the compounds may be carbohydrates, nucleic acids, lipids, peptides, synthetic, polymeric, small molecule, or some combination thereof).  Furthermore, “activity of the macrophage” as recited at claim 35 is vast because macrophages have numerous “activities” including those involved in immunoregulatory pathways, immune defense, cancer, differentiation, etc.  
Therefore, the scope of the genus of “CD206-binding agents” is extremely vast and highly varied, as is the scope of “modulat[ing]” any possible “activity” of any possible type of macrophage (including undifferentiated, M1-polarized, and M2-polarized). 
Level of Skill in the Art and State of the Prior Art
Although the level of skill in the art is high, the predictability is very low because it is unclear what the structural metes and bounds of “CD206-binding agents” even is, or what “activities of macrophages” are being referred to.  The disclosure provides no means of identifying such agents commensurate in scope with the claims, or intended/expected modulation of any particular macrophage activity for all possible macrophage subtypes. Currently no method for de novo determination of “CD206-binding agents” capable of identifying agents suitable for use in achieving and satisfying the claimed functional limitations is known in the art.  Accordingly, for an artisan to practice the full scope of the instant invention, an artisan would necessarily have to screen a sufficient number of linear peptides, non-linear peptides, small molecules, carbohydrates, antibodies, etc. to delineate what compounds actually bind to “CD206”, and then subsequently have to monitor each so-identified agent in all possible subtypes of macrophages for all possible activities (i.e., all immunomodulatory pathways, all defense pathways, all cancer-related pathways, etc., etc.) for each potential “CD206-binding agent” to actually practice the full scope of the instantly pending claims.  Accordingly, data applicable to trillions of species would be required to reasonably practice the full scope of the instant claims. 
	The prior art does not teach a single, structurally defined genus corresponding to “CD206-binding agents” as required by the instant claims, or a single “macrophage activity” that such compounds can “modulate”, or that such compounds can be used upon all possible subtypes of macrophages.
Direction Provided by Inventor and Existence of Working Examples
What guidance does the inventor provide regarding minimum structural requirements necessary for a CD206-binding agent to be capable of modulating at least some unspecified activity of any subtype of macrophage upon contact?
Additional questions regarding direction provided by the inventor or lack thereof has been addressed in the preceding rejection above regarding Written Description, and that discussion is incorporated herein and is not repeated.
As noted above, the single species of the invention that was reduced to practice appears to evidence that the full scope of the instantly claimed invention is not fully enabled. Specifically, Example 11 (see, e.g., Spec. at ¶¶[00287]-[00290]) pertains only to RP-182 (SEQ ID NO: 121) and appears to teach that RP-182 fails to satisfy the full scope of instant claims as follows: 
The Specification reduces to practice evidence that RP-182 is capable of modulating the activity of only a select subgenus of macrophages, namely “M2 polarized” macrophages, but does not establish that RP-182 is capable of modulating the activity of M1-polarized macrophages or undifferentiated macrophages, commensurate in scope with the recitation of “macrophages” at instant claim 35 (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290]).
The Specification at ¶¶[00289]-[00290] establishes only that RP-182 reduces the viability of “M2-polarized cells”, but does not establish that RP-182 impacts the initial polarization of macrophages from undifferentiated to M1 or M2 states as required by claim 38 (currently withdrawn).  At best, the Specification establishes that after polarization has occurred, that RP-182 reduces the viability of M2 polarized macrophages (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290]).
The Specification at ¶¶[00289]-[00290] identifies that RP-182 does not reduce the viability of “all macrophages” as claimed at instant claim 39, but instead only reduces the viability of “M2-polarized cells” but has “little effect on the viability of M1 macrophages” (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290]).  Zero guidance regarding “CD206-binding agents” capable of reducing the viability of M1 or undifferentiated macrophages is provided commensurate in scope with instant claim 39.
The Specification fails to identify any TAM other than “M2-polarized cells” that has any activity modulated by RP-182 (see, e.g., Spec. filed 10/24/2018 at ¶¶[00289]-[00290]), but the term “TAM” presumably encompasses more than just “M2-polarized cells” (see instant claim 41 and Spec. at [00288]).  Therefore, zero examples of any “CD206-binding agent” capable of “modulating the activity” of all possible TAMs was reduced to practice commensurate in scope with claim 40.  To the contrary, the evidence of record shows that M1-polarized macrophages are not impacted by RP-182.
Therefore, in view of the very limited reduction to practice, and evidence that RP-182 did not impact the activity or viability of M1-polarized macrophages or undifferentiated macrophages, but rather only pre-differentiated M2-polarized macrophages, then the full scope of the pending claims does not appear to be enabled.  Furthermore, the evidence of record suggests that the only “activity of the macrophage” impacted was viability, and specifically the viability of pre-differentiated M2-polarized macrophages - but zero evidence that modulation of any additional “activity” is possible has been set forth on record.  Therefore, the evidence of record does not suggest that any “CD206-binding agents” as claimed is actually capable of performing the full scope of all functional limitations for all possible subtypes of macrophages as instantly claimed.
Therefore, the original disclosure fails to teach or disclose that all positively-recited CD206-binding agents can actually modulate any activity of all macrophages as instantly claimed.  Rather, the single example of record at Example 11 evidences that peptide-based CD206-binding agents are not capable of impact the activity or viability of M1-polarized macrophages or undifferentiated macrophages.  However, the claims read upon such embodiments, and therefore the pending claims are not fully enabled.
Quantity of Experimentation Needed to Make or use the Invention
In view of Example 11 (see, e.g., Spec. at ¶¶[00287]-[00290]), it is reasonably presumed that the disclosure is enabling for reducing the viability of M2-polarized macrophages utilizing the linear peptide of RP-182 (SEQ ID NO: 121). However, (i) zero examples of any linear, non-linear, peptidic, or non-peptidic CD206-binding agents capable of modulating any activity in M1-polarized macrophages or undifferentiated macrophages; coupled with (ii) one example showing that the single tested species “had little effect” upon any disclosed activity of M1-polarized macrophages or undifferentiated macrophages, does not reasonably provide enablement for all methods of utilizing any CD206-binding agent to modulate any activity of any macrophage as instantly claimed.  Therefore, to use the full scope of the instantly claimed invention at claims 35-37 and 39-43, an artisan would be unduly burdened to identify what chemical structures are sufficient to obtain “CD206-binding agents”, be further unduly burdened to identify what macrophage activities such agents were capable of modulating (if any other than viability can be modulated), and then be further unduly burdened to test each subtype of macrophage to determine if each single CD206-binding agent was actually capable of modulating any activity in that particular subtype.  Critically, it is unclear if any common structure exists that is shared among all possible “CD206-binding agents”; it is unclear if any activity other than macrophage viability is impacted by any “CD206-binding agent” as claimed; it is unclear if any macrophage subtype other than pre-differentiated M2-polarized macrophages can be modulated by CD206-binding agents.  Such compounds and methods commensurate in scope with the claims may not exist at all or even be possible to make or use.
Therefore, in view of the originally filed disclosure, the disclosure fails to provide guidance regarding the claimed invention commensurate in scope with the claims.  In conclusion, the record establishes that an artisan would be burdened with undue experimentation to practice the instant invention commensurate in scope with the instant claims.
Accordingly, the full scope of claims 35-37 and 39-43 is not enabled, and therefore the claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[Rejection 03]
Claims 35-37 and 39-43 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by US 2016/0101150 A1 (Jaynes et al; Apr. 14, 2016).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  The originally elected species is understood to anticipate all limitations of instant claims 35-37 and 39-43. Claims 35-37 and 39-43 have been accorded a priority date of 9/22/2020, which corresponds to the filing date of instant Application No. 17/028,662.  Additional claim interpretations are provided below.
Regarding instant claims 35-37, 39-43, and the originally elected species of instant Example 11, US’150 discloses, verbatim, instant Example 11 using RP-182 (SEQ ID NO: 121) to reduce the viability of M2 Macrophages (compare instant claims 35-37, 39-43, elected species of Example 11 at Spec. filed 9/22/2020 at ¶¶[00287]-[0290] with US’150 at ¶¶[00277]-[0279]).  Accordingly, the originally elected species is clearly anticipated by the prior art of US’150.
Therefore, claims 35-37 and 39-43 are rejected.

[Rejection 04]
Claims 35, 40, and 43 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Movahedi et al. (see, e.g., Nanobody-Based Targeting of the Macrophage Mannose Receptor for Effective In vivo Imaging of Tumor-Associated Macrophages, Cancer Research, vol. 72(16):4165-4177 (Aug. 15, 2012); hereafter “Movahedi”; cited in IDS filed 9/22/2020 as cite no: 24).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  Additional claim interpretations are provided below.
Regarding claims 35, 40, and 43 and “a CD206-binding agent”, Movahedi discloses methods for targeting the macrophage mannose receptor (MMR, CD206) (see, e.g., Movahedi at abs) in CD206+ Tumor-associated macrophages (i.e., “MMR+ TAMs”) using “nanobodies” that comprise “single-domain antigen-binding fragments derived from Camelidae heavy-chain antibodies” (see, e.g., Movahedi at abs).  Accordingly, the nanobodies bind to MMR (i.e., CD206) and are therefore prior art elements that are unambiguously “CD206-binding agents” that target TAM macrophages (id.).  Regarding claims 35 and 43, Movahedi identifies that the nanobodies were contacted with TAMs from lung and breast cancer cell suspensions in vitro (id.).  Regarding claim 35 and “to modulate activity of the macrophage”, this language is understood to be a recitation of a desired result fully satisfied by the positively recited steps set forth in the body of claim 35, namely the step of “contacting a macrophage with a CD206-binding agent” (see, e.g., MPEP § 2111.04(I), noting that “to modulate” is the intended and desired result of contacting a macrophage with a CD206-binding agent, and MPEP § 2111.04 notes that claim language is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure).  Here, the CD206-targeting nanobodies “modulate the activity of the macrophage”, namely the ability of the macrophage to be detected in tumor imaging methods (see, e.g., Movahedi at 4165-4166 at bridging ¶).
Accordingly, claims 35, 40, and 43 are rejected in view of Movahedi.


[Rejection 05]
Claims 35-37 and 39-42 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by U.S. Patent No. US 9492499 B2 (published Nov. 15, 2016).
Claim interpretation:  The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of the instant rejection, in view of the originally elected species, it is inferred that instant SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) is a “CD206-binding agent” and “anti-inflammatory peptide” as required at instant claims 35 and 42. Accordingly, compounds identical to instant RP-182 are reasonably presumed to possess and exhibit the same properties, and therefore RP-182 is understood to satisfy the requirements of instant claims 35-37 and 39-42 with respect to all functional limitations and “wherein” clauses.  Additional claim interpretations are provided below.
Regarding instant claims 35-37 and 39-42, US’499 teaches and discloses methods of administering a composition comprising SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) to patients for the treatment of a condition associated with chronic inflammation (see, e.g., US’499 at claims 1, 4-6, 8, 13, 17-20, and 23-26). As noted above, instant SEQ ID NO: 121 is reasonably presumed to fully satisfy all claim requirements and intended/expected results recited at instant claims 35-37 and 39-42 pertaining to all “wherein” claims.  This is reasonable because upon administration to humans the compound would inherently be exposed to macrophages.
Therefore, claims 35-37 and 39-42 are rejected.


[Rejection 06]
Claims 35-37 and 39-42 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by U.S. Patent No. 10,016,480 B2 (published Jul. 10, 2018).
Claim interpretation:  The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of the instant rejection, in view of the originally elected species, it is inferred that instant SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) is a “CD206-binding agent” and “anti-inflammatory peptide” as required at instant claims 35 and 42. Accordingly, compounds identical to instant RP-182 are reasonably presumed to possess and exhibit the same properties, and therefore RP-182 is understood to satisfy the requirements of instant claims 35-37 and 39-43 with respect to all functional limitations and “wherein” clauses.  Additional claim interpretations are provided below.
Regarding claims 35-37 and 39-42, and the anti-inflammatory peptide CD206-binding agent, US’480 explicitly claims methods of administering to subjects SEQ ID NO: 1, which is 100% identical to instant SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) (compare US'480 at SEQ ID NO: 1 with instant SEQ ID NO: 121).  As noted above, instant SEQ ID NO: 121 is reasonably presumed to fully satisfy all claim requirements and intended/expected results recited at instant claims 35-37 and 39-43.  Regarding claims 35-37 and 39-42 and the active method step, US’480 claims methods of administering SEQ ID NO: 1 to patients (see, e.g., US480 at claims 1-12, 14-17), including the scope of intravenous injection (see, e.g., US’480 at claim 8), wherein upon injection an artisan would readily appreciate and envisage that macrophages would necessarily and inherently be exposed to and contacted by SEQ ID NO: 1. Accordingly, US’480 explicitly claims methods necessarily involving the contacting and exposure of macrophages to a CD206-binding agent, namely instant SEQ ID NO: 121 (“RP-182”) (see, e.g., US480 at claims 1-12, 14-17).  Regarding “wherein” statements, the “wherein” language at the instant claims is understood to be a recitation of a desired result fully satisfied by the positively recited steps set forth in the body of claim 35, namely the step of “contacting a macrophage with a CD206-binding agent” (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.04, noting that claim language is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure).  Here, the compound administered is identical (i.e., RP-182) and the compound is administered to the same population, namely patients containing “macrophages”, wherein such macrophages would necessarily be contacted upon intravenous injection (see, e.g., US’480 at claim 8); therefore, the compounds would at once be envisaged and understood to yield the same result, absent evidence to the contrary.
Accordingly, claims 35-37 and 39-42 are anticipated by the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[Rejection 07]
Claims 35-37 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-17 of U.S. Patent No. 10,016,480 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim interpretation:  The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of the instant rejection, in view of the originally elected species, it is inferred that instant SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) is a “CD206-binding agent” and “anti-inflammatory peptide” as required at instant claims 35 and 42. Accordingly, compounds identical to instant RP-182 are reasonably presumed to possess and exhibit the same properties, and therefore RP-182 is understood to satisfy the requirements of instant claims 35-37 and 39-43 with respect to all functional limitations and “wherein” clauses.  Additional claim interpretations are provided below.
Regarding claims 35-37 and 39-42, and the anti-inflammatory peptide CD206-binding agent, US’480 explicitly claims methods of administering to subjects SEQ ID NO: 1, which is 100% identical to instant SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) (compare US'480 at SEQ ID NO: 1 with instant SEQ ID NO: 121).  As noted above, instant SEQ ID NO: 121 is reasonably presumed to fully satisfy all claim requirements and intended/expected results recited at instant claims 35-37 and 39-43.  Regarding claims 35-37 and 39-42 and the active method step, US’480 claims methods of administering SEQ ID NO: 1 to patients (see, e.g., US480 at claims 1-12, 14-17), including the scope of intravenous injection (see, e.g., US’480 at claim 8), wherein upon injection macrophages would necessarily be exposed to and contacted by SEQ ID NO: 1. Accordingly, US’480 explicitly claims methods necessarily involving the contacting and exposure of macrophages to a CD206-binding agent, namely instant SEQ ID NO: 121 (“RP-182”). 
Accordingly, the instant claims are not patently distinct from the claims of US’480.


[Rejection 08]
Claims 35-37 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 13, 17-20, and 23-26 of U.S. Patent No. US 9492499 B2 (published Nov. 15, 2016). Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim interpretation:  The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of the instant rejection, in view of the originally elected species, it is inferred that instant SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) is a “CD206-binding agent” and “anti-inflammatory peptide” as required at instant claims 35 and 42. Accordingly, compounds identical to instant RP-182 are reasonably presumed to possess and exhibit the same properties, and therefore RP-182 is understood to satisfy the requirements of instant claims 35-37 and 39-42 with respect to all functional limitations and “wherein” clauses.  Additional claim interpretations are provided below.
Regarding instant claims 35-37 and 39-42, US’499 teaches and discloses methods of administering a composition comprising SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) to patients for the treatment of a condition associated with chronic inflammation (see, e.g., US’499 at claims 1, 4-6, 8, 13, 17-20, and 23-26). As noted above, instant SEQ ID NO: 121 is reasonably presumed to fully satisfy all claim requirements and intended/expected results recited at instant claims 35-37 and 39-42 pertaining to all “wherein” claims.  This is reasonable because upon administration to humans the compound would inherently be exposed to macrophages.
Therefore, claims 35-37 and 39-42 are rejected.


[Rejection 09]
Claims 35-37, and 39-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10, and 15 of copending U.S. Application No. 17/478,042 B2  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim interpretation:  The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  For purposes of the instant rejection, in view of the originally elected species, it is inferred that instant SEQ ID NO: 121 (i.e., “RP-182”, “KFRKAFKRFF”) is a “CD206-binding agent” and “anti-inflammatory peptide” as required at instant claims 35 and 42. Accordingly, compounds identical to instant RP-182 are reasonably presumed to possess and exhibit the same properties, and therefore RP-182 is understood to satisfy the requirements of instant claims 35-37 and 39-42 with respect to all functional limitations and “wherein” clauses.  Additional claim interpretations are provided below.
Regarding instant claims 35-37 and 39-43, the instant claims of 35, 37, 39, 40, 41, 42, and 43 correspond to App’042 claims 1, 3, 5, 6, 7, 10, and 8, respectively; wherein App’042 explicitly recites such methods practiced using the instantly elected species of SEQ ID NO: 121 (“RP-182”) (see, e.g., App’042 at 10 and 15).  Accordingly, App’042 recites the same methods as instantly claimed using the same compound of instant RP182.  Regarding instant claim 36 and “wherein” statements, the “wherein” language at instant claim 36 (and other claims) is understood to be a recitation of a desired result fully satisfied by the positively recited steps set forth in the body of claim 35, namely the step of “contacting a macrophage with a CD206-binding agent” (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.04, noting that claim language is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure).  Here, the compound administered is identical (i.e., RP-182) and the compound is administered to the same population, namely “macrophages”; therefore, the compounds would at once be envisaged and understood to yield the same result, absent evidence to the contrary.
Accordingly, instant claims 35-37, and 39-43 are provisionally rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0270770 A1 (Application no: 13/135,978; Oct. 25, 2012; filed Aug. 3, 2010) teaches and discloses instant SEQ ID NO: 155 (i.e., “RP-398”, “FAKKFAKKFK”) (compare US'770 at SEQ ID NO: 1 with instant SEQ ID NO: 155, showing that the structures are identical).  US’770 teaches, claims, and discloses methods of administering SEQ ID NO: 1 to patients (see, e.g., US770 at claims 1-2, 6-7, 11).  US’770 explicitly reduces to practice methods of administering “JC15-10N” (identified as SEQ ID NO: 1 at ¶[0061]) to patients via injection (see, e.g., US’770 at ¶¶[0075]-[0076], [0079]), and mice via injection (see, e.g., US’770 at ¶¶[0080]-[0118]), wherein macrophages were exposed to such treatments and analyzed (see, e.g., US’770 at ¶[0103]). Accordingly, the prior art explicitly teaches and reduces to practice methods necessarily involving the contacting and exposure of macrophages to instant SEQ ID NO: 155 (“RP-398”), which was taught by US’770 as “JC15-10N” or SEQ ID NO: 1 (see, e.g., US’770 at ¶¶[0080]-[0118]).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654